
	
		I
		111th CONGRESS
		1st Session
		H. R. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Biggert (for
			 herself, Mrs. McCarthy of New York,
			 Mr. Davis of Kentucky,
			 Mr. Carson of Indiana, and
			 Mr. Hinojosa) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the definition of homeless person
		  under the McKinney-Vento Homeless Assistance Act to include certain homeless
		  children and youth.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Children and Youth Act of
			 2009.
		2.Amendment to
			 definitionSubsection (a) of
			 section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a))
			 is amended—
			(1)in
			 paragraph (1), by striking and at the end;
			(2)in paragraph (2),
			 by striking the paragraph at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)(A)a child or youth who has been verified as
				homeless, as such term is defined in section 725(2)(B)(i) of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11434a(2)(B)(i)), by a local educational
				agency homeless liaison, designated pursuant to section 722(g)(1)(J)(ii) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), and the
				family of such child or youth;
						(B)a youth verified as homeless by the
				director of a program funded under the Runaway and Homeless Youth Act (42
				U.S.C. 5701 et seq.), or a designee of the director;
						(C)a child verified as homeless under
				section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)
				by the director or the designee of such program, and the family of such child;
				and
						(D)a child verified as homeless under
				section 637 of the Head Start Act (42 U.S.C. 9832) by the director or designee
				of such program, and the family of such
				child.
						.
			
